Citation Nr: 0613089	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for chronic pulmonary 
disease, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1954 to May 1956 and from August 1956 to March 1981.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision.  A Travel Board 
hearing was held before the undersigned in January 2006.

The matters of entitlement to service connection for 
hypertension and for pulmonary disease are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

Parkinson's disease was not manifested in service or in the 
first postservice year; it is not shown that the veteran 
currently has Parkinson's disease or that any such disease 
might be related to the veteran's service or to herbicide 
exposure therein.






CONCLUSION OF LAW

Service connection for Parkinson's disease is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

December 2000, February 2001, and May 2001 letters (all prior 
to the initial adjudication of the claim) provided initial 
VCAA-mandated notice regarding the claim.  He was advised of 
what was necessary to establish service connection and of his 
and VA's responsibilities in the development of the claim.  
While complete notice was not provided prior to the initial 
determination in these matters, the veteran is not prejudiced 
by such notice timing deficiency.  The rating decision on 
appeal, an October 2002 statement of the case (SOC), an April 
2005 supplemental SOC (SSOC), and letters in December 2000, 
February 2001, May 2001, March 2002, and April 2005 notified 
the veteran of what the evidence showed, of the governing 
legal criteria, and of the basis for the denial of the claim.  
The September SOC outlined the regulation implementing the 
VCAA, and specifically that the veteran is to be advised to 
submit any evidence in his possession pertaining to the 
claims.  An April 2005 letter specifically advised the 
veteran to submit evidence in his possession.  While the 
notice provided prior to the initial determination in this 
matter did not include notice regarding the rating of the 
disability or effective dates of awards (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)), the veteran is not 
prejudiced by such omission.  Lack of such notice becomes 
potentially prejudicial when there is an award of service 
connection (and not when, as here the decision is a denial of 
the claim seeking service connection). 

Regarding the duty to assist, the RO has attempted on several 
occasions, albeit unsuccessfully, to obtain the veteran's 
service medical records.  In this regard, correspondence from 
the National Personnel Records Center (NPRC) reflects that 
the appellant's service medical records are not on file at 
that facility, but were sent to the Pittsburgh RO in March 
1981 (on separation from service).  VA has a heightened duty 
to assist the veteran in developing his claims since the 
records have been lost or destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, alternate source 
development for service medical records is not indicated here 
(and would be pointless) because the veteran has not alleged 
he had any pertinent complaints, treatment, or diagnoses in 
service.  The record includes VA treatment records and 
private medical statements; and the veteran has been advised 
what records were secured/considered.  The Board has also 
considered whether an examination or medical opinion is 
necessary with respect to this claim and has found to the 
contrary.  38 C.F.R. § 3.159 (c)(4) stipulates that an 
examination or medical opinion is necessary when 
(summarized): The evidence shows current diagnosis or 
symptoms of current disability; establishes that there was 
disease, injury, or event in service; and indicates that the 
current disability may be related to the disease, injury, or 
event in service.  Here, there is no current diagnosis of 
Parkinson's disease, no evidence of Parkinson's disease in 
service (or in the first postservice year), and no evidence 
relating such disease to service.  The veteran has not 
identified any further pertinent records that remain 
outstanding.  Development in the matter of service connection 
for Parkinson's disease is complete.  The veteran is not 
prejudiced by the Board's review of the matter on the merits.  
See Conway v. Principi, 6 Vet. App. 226 (1994).

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Parkinson's disease (as an organic disease of the nervous 
system) is a chronic disease which may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

The threshold requirement that must be addressed here (as in 
any claim seeking service connection) is whether there is 
competent evidence of the disability for which service 
connection is claimed.  See 38 U.S.C.A. § 1110; Hickson, 
supra.  Without competent evidence (a medical diagnosis) of a 
current disability, there is no valid claim of service 
connection for such disability.  The veteran's service 
medical records are, for the most part lost.  The only 
available record is the report of service entrance 
examination from the first period of service which is silent 
for Parkinson's disease.  Available postservice medical 
records (statements from private physicians in September 2000 
and January 2006 and VA medical records from1985 to June 
2005) are also silent as to any complaints, treatment, 
findings, or diagnosis of Parkinson's disease.  The veteran 
identified a medical facility where he alleges he was treated 
for Parkinson's disease from 1980 to 1993.  Records of such 
treatment were sought, and the facility responded in June 
2001 that they did not have any records concerning the 
veteran.  The veteran testified at a January 2006 Travel 
Board hearing that his current physician is treating him for 
Parkinson's disease.  Statements from that physician list the 
disorders for which the veteran receives treatment, but do 
not mention Parkinson's.  In the absence of a current 
diagnosis of the disease (or medical evidence of related 
symptoms), the threshold requirement for establishing service 
connection for Parkinson's disease is not met.

The veteran contends that Parkinson's disease is related to 
exposure to herbicides to include Agent Orange while serving 
in Vietnam.  He served two tours in Vietnam, which is 
sufficient to trigger the presumptions of herbicide exposure 
and service incurrence of disability under 38 U.S.C.A. 
§ 1116.  However, as noted above, it is not shown that he has 
Parkinson's.  Furthermore, Parkinson's is not listed (in 
38 C.F.R. § 3.309(e)) among the diseases which may be 
presumptively service connected based on Agent Orange 
exposure; and there is no medical evidence of record 
suggesting any Parkinson's might be related to such exposure.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As he is a layperson, the veteran lacks the expertise to 
opine in matters of medical diagnosis or etiology.  Finally, 
the veteran's representative asserts that since the veteran 
served in combat veteran, his statements should be viewed in 
the context of 38 U.S.C.A. § 1154(b).  This provision does 
not apply because it only provides a relaxed evidentiary 
burden for undocumented incurrence or aggravation of an 
injury or disease in service (and competent evidence is still 
needed to establish medical diagnosis or etiology).  
Significantly, the veteran testified that Parkinson's was not 
manifested in service.

ORDER

Service connection for Parkinson's disease is denied.


REMAND

As noted above, VA has a heightened duty to assist when 
service medical records are lost or destroyed.  The RO has 
asked the veteran to submit copies of service medical records 
in his possession, and he responded that he did not have any 
records.  Exhaustive effort to obtain copies of service 
medical records from other sources have produced only the 
report of the veteran's service entrance examination.  

Since service medical records are not available, any 
postservice medical records pertaining to the disabilities at 
issue become more critical.  The veteran stated that his 
private physician treated him for pulmonary disease and 
hypertension since his separation from service, and records 
of such treatment have been sought.  To date, the physician 
has not responded to the requests for copies of the veteran's 
treatment records.  Instead, he submitted statements relating 
that he provided such treatment.  In light of the heightened 
duty, it is incumbent on the RO to further seek to obtain 
these records, and to advise the veteran of the critical 
nature of the records.

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding the rating of the remaining issues on appeal or 
effective dates of awards.  Since the case requires 
additional development anyway, there is an opportunity to 
correct such deficiency.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings for the 
disabilities at issue and the effective 
dates of awards in accordance with the 
Court's guidance in Dingess/Hartman, 
supra.

2.  With his assistance (i.e., by 
furnishing any necessary authorization 
forms or any additional information 
needed) the RO should obtain complete 
records of treatment and evaluations the 
veteran received from the physician who 
reports treating him since 1981.  The 
veteran should be advised of the critical 
nature of these records, and that 
ultimately it is his responsibility that 
they are secured for the record.  If any 
medical records received suggest a need 
for any further development (e.g. a VA 
examination), the RO should arrange for 
such development.  

3.  The RO should then review the 
remaining claims.  If either continues to 
be denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


